Title: William Beach Lawrence to James Madison, 10 October 1828
From: Lawrence, William Beach
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    London
                                
                                October 10. 1828.
                            
                        
                        
                        As I am about to leave London, I have transferred to Mr. Barbour the funds of the University of Virginia,
                            which were placed under my control on the departure of Mr Gallatin.
                        I enclose a sketch of the account of the Messrs. Baring, from which the disbursements made under my direction
                            will fully appear. I have the honor to be, with profound respect, Dear Sir, Your most obedient faithful Sert.
                        W. B. L.
                        Sketch of the account current of the University of Virginia with Baring, Brothers & Co.
                        1827.
                        May 29. By balance from former account 29 May. 469.11.
                        Contra.
                        1827
                        Augt. 27. To paid W. S. Warwick, by ord of Albt Gallatin
                        insurance & charges on cases 29 Augt. 13.1.7.
                        1828
                        June 2. T. & G. Underwood for Professor Dunglison
                        by order of W. B. Lawrence. 5.11.
                        July 31. W. S. Warwick for insurance & charges by
                        order of W. B. Lawrence. 8.10.9
                        Draft of J. Brown of 27 June 18 July 100.
                        Augt. 20. Mr. Legget for Professor Dunglison, by order
                        of W. B. Lawrence 17.15.6
                        
                            __________
                        144.18.10.
                        
                            
                                
                            
                        
                    